EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelly Hwang on 3/2/22.
The application has been amended as follows: 

Claim 1 is amended to recite:
A method of manufacturing a battery module, comprising:
injecting a resin composition into a module case, wherein the module case has a bottom plate and sidewalls forming an internal space;
housing a plurality of battery cells; and
curing the resin composition to form a resin layer,
wherein the resin composition is injected into the module case such that it forms the resin layer that is in contact with the plurality of the battery cells and also in contact with the bottom plate,
wherein the bottom plate has an injection hole for injecting the resin composition into the module case,[[ and]]
wherein the resin composition is injected through the injection hole after housing the plurality of battery cells in the internal space,
wherein the bottom plate has an observation hole for observing the resin composition injected into the module case,
wherein the injection hole is formed at ¼ to ¾ point of a total length of the bottom plate and the observation hole is formed at the end of the bottom plate, and 
wherein the resin composition is injected into the module case through the injection hole after housing the plurality of battery cells in the internal space until the resin composition reaches the observation hole.

Claim 4 is cancelled.

The following is an examiner’s statement of reasons for allowance: the amendment above incorporates claim 4 as amended on 12/2/21 into claim 1. While the amendment to claim 1 on 12/2/21 was sufficient to obviate the USC 102 rejections of 9/1/21, further search yielded additional relevant references. Moriuchi ‘512, Koh ‘788, Sennami ‘947, Yamada ‘417, and Suzuki ‘089 all disclose means and motivation for injecting resin into a hole located at the bottom of the battery housing. However, none of the prior art of record discloses the specific process of claim 4: that the injection hole is formed a specific length of the bottom plate in addition to an observation hole that acts as a stopping point of the resin injection. The application in consequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725